Citation Nr: 1414707	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  12-33 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to retroactive Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, of the United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran



ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to October 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, that found the appellant to be ineligible for DEA benefits.

The Veteran's file was subsequently transferred to the RO in Boston, Massachusetts, where the appellant appeared at a Travel Board hearing with the undersigned in December 2013.  A transcript is of record.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The appellant's father, a Veteran, was awarded entitlement to individual unemployability (TDIU) in January 2000, effective August 1999.

2.  A claim for DEA benefits was received from the appellant in August 2004.



CONCLUSION OF LAW

The criteria for establishing entitlement to retroactive DEA benefits under Chapter 35, Title 38, of the United States Code, have not been met.  38 U.S.C.A. §§ 3500, 3501, 3512, 5100, 5107, 5113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 21.3020, 21.3021, 21.4131(e) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Basic eligibility for Chapter 35 benefits is established in one of several ways, including being the child of a veteran who has a total disability permanent in nature resulting from a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. § 21.3021(a).

Under Chapter 35, a child's period of eligibility generally begins on either the earlier of the child's eighteenth birthday or successful completion of the child's secondary schooling.  38 U.S.C.A. § 3512; 38 C.F.R. § 21.3041(a).

A child's period of eligibility may; however, begin after her eighteenth birthday if the VA "first finds" that the Veteran has a total disability or grants service connection for the cause of the Veteran's death after the child's eighteenth birthday but before her twenty-sixth birthday.  38 C.F.R. § 21.3041(a)(2).  The term "first finds" means either the effective date of the total disability rating, the date of the Veteran's death, or the date VA first notifies the Veteran or appellant of that rating, whichever is more advantageous to the child.  38 C.F.R. § 21.3021(s). 

When determining the commencing date of DEA benefits, VA will consider an eligible person's application as having been filed on her eligibility date if: (1) The eligibility date is more than 1 year before the date of the initial rating decision that 
establishes either: that the Veteran's death is service-connected, or that the Veteran has a permanent and total disability; (2) the eligible person files her original 
application for benefits under Chapter 35 with VA within 1 year of the initial rating decision; (3) the eligible person claims educational assistance for pursuit of an approved program of education for a period that is more than 1 year before the date VA receives her original claim; (4) VA either received the original application on or after November 1, 2000 or received it earlier but, as of November 1, 2000, either (A) had not acted on it; or (B) had denied it in whole or in part, but the denial was subject to appeal; and (5) the eligible person would have been eligible to educational assistance under Chapter 35 if she had filed a claim on her eligibility date.  38 U.S.C.A. § 5113; 38 C.F.R. § 21.4131(e).

The appellant was born in February 1971 and turned eighteen in 1989.  She was enrolled at Holyoke Community College from September 1991 to May 1993, and she was enrolled at the University of Massachusetts from September 1994 to May 1996.  The issue before the Board is whether DEA benefits may be applied to this schooling on a retroactive basis.  

In January 2000, the Veteran was awarded a TDIU and assigned a 100 percent rating, effective August 1999.  The appellant filed a VA Form 22-5490 (application for DEA) in August 2004 for schooling from 1991 through 1996.  Therefore, the appellant's claim was not received within one year of the initial rating decision.  There is no evidence or contention that the appellant, or any other eligible person, filed an application for DEA benefits prior to August 2004.  Indeed, the appellant herself testified that she did not apply for benefits while enrolled in school because she "went to the VA guy at the school," who told her that she could not receive assistance because her father was not 100 percent disabled.  She further contends that she should be awarded retroactive payments based on the grant of an earlier effective date for the Veteran's TDIU in rating decisions in 2004 and 2012 that established effective dates in February 1990 and September 1980, respectively. 
The Board is sympathetic to the appellant's assertion that she was advised against filing for benefits by a school counselor.  However, the issue here is whether she is entitled to retroactive payments for DEA benefits under Chapter 35.  The relevant temporal inquiry therefore focuses on the application date as it relates to the initial rating decision establishing the Veteran's permanent and total disability, and not whether an application was filed while the appellant was still attending school.

In this regard, the law on an adjusted effective date is clear.  An application for DEA benefits will be considered as having been filed on the appellant's eligibility date only if a number of factors are met.  One such factor is that the eligible person must have filed his or her original application for benefits under Chapter 35 with VA within one year of the initial rating decision.  38 C.F.R. § 21.4131(e).  This requirement must be met for an adjusted effective date.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).  

The "initial rating decision" is that decision which established service connection for the cause of the Veteran's death or existence of a permanent and total disability.  Moreover, the statute and regulation regarding the eligibility period and the election of an eligibility period, 38 U.S.C.A. § 3512; 38 C.F.R. § 21.3041, both reference the date that VA "first finds" the Veteran to be permanently and totally disabled or that the Veteran's death was due to a service-connected disability.   In this instance, the appellant's entitlement was established by the rating decision of January 2000 granting the Veteran's entitlement to a TDIU.  Subsequent decisions may have changed the earliest possible date of the entitlement, but they are subsequent rather than initial rating decisions; January 2000 is the date when VA first found eligibility based on the Veteran's disability status.

Accordingly, the Board finds that preponderance of the evidence is against the claim, and it must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 53-56.
Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  

In connection with the claim under consideration, the appellant has been notified of the reasons for the denial of the claim, and has been afforded full opportunity to present evidence and argument with respect to the claim, to include a December 2013 Travel Board hearing.  Regardless, the VCAA is inapplicable to cases, such as this one, in which the law, and not factual evidence, is dispositive.  See 38 C.F.R. §§ 21.1031(b), 21.1032; Manning v. Principi, 16 Vet. App. 534, 542 (2002).


ORDER

Entitlement to retroactive DEA benefits under Chapter 35, Title 38, of the United States Code, is denied. 



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


